DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2018/0284505 A1).
Regarding claim 1, Ye teaches A touch display panel, i.e. flexible touch control display screen 100 of fig. 1 (see para. 27 disclose an embodiment of the present invention provides a flexible touch control display screen 100, which comprises an OLED display layer 10 and a driving module 20, a surface of said OLED display layer is sequentially layer-stacked thereon with a cathode layer 12 connected with the driving module, and an encapsulation layer 14 covering said cathode layer 12, or see flexible touch control display screen 100 of fig. 1), 
comprising a cathode, i.e. cathode layer 12 of fig. 1 (see para. 27 disclose an embodiment of the present invention provides a flexible touch control display screen 100, which comprises an OLED display layer 10 and a driving module 20, a surface of said OLED display layer is sequentially layer-stacked thereon with a cathode layer 12 connected with the driving module, and an encapsulation layer 14 covering said cathode layer 12, or see cathode layer 12 of fig. 1), 
wherein, the cathode, i.e. cathode layer 12 of fig. 1, comprises a plurality of inductive electrodes, i.e. inductive electrode 121 of fig. 1, and a plurality of drive electrodes, i.e. touch control driving electrodes 141 of fig. 1, intersecting with the plurality of inductive electrodes, i.e. inductive electrode 121 of fig. 1 (see para. 28 disclose flexible touch control display screen 100 applies a dual-layer structure design for the inductive electrodes 121 and the touch control driving electrodes 141, or see para. 29 disclose in a touch stage of the flexible touch control display screen 100, said driving module applies touch control voltage on the inductive electrode layer 121 so as to facilitate said inductive electrode layer 121 and the touch control driving electrode layer 141 on said encapsulation layer 14 being coupled with each other, thereby forming 
each of the inductive electrodes, i.e. inductive electrode 121 of fig. 1, comprises a plurality of inductive sub-electrodes, i.e. sub electrodes, connected in sequence (see para. 7 disclose the inductive electrode layer on said encapsulation layer comprises a plurality of sub electrodes in regular arrangement, or see inductive electrode 121 of fig. 1), and 
each of the drive electrodes, i.e. touch control driving electrodes 141 of fig. 1, comprises a plurality of drive sub-electrodes, i.e. sub electrodes, connected in sequence, i.e. in regular arrangement (see para. 31 disclose touch control driving electrode layer 141 comprises a plurality of sub electrodes in regular arrangement, or see touch control driving electrodes 141 of fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any combination of embodiments of Ye in order to manufacture a flexible touch control display screen, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.
Regarding claim 2, Ye teaches The touch display panel according to claim 1, wherein, each of the inductive sub-electrodes has a strip-shaped grid shape (see para. 31), and each of the drive sub-electrodes has a strip-shaped grid shape (see para. 31), or each of the inductive sub-electrodes has a diamond-shaped grid shape (see para. 31), and each of the drive sub-electrodes has a diamond-shaped grid shape (see para. 31).
Regarding claim 10, Ye teaches The touch display panel according to claim 1, wherein the inductive sub-electrodes and the drive sub-electrodes intersect with each other and are not in contact with each other (see para. 28), the inductive sub-electrodes are connected to a plurality of pixels (see para. 27), and the drive sub-electrodes are connected to a plurality of pixels (see para. 27).
Regarding claim 11, it is rejected for the same rationale as the rejection of independent apparatus claim 1, since independent apparatus claim 1 renders independent method claim 11 fully operable, and the citations supporting rejection would be redundantly stated.
Regarding claim 18, Ye teaches A driving method for a touch display panel comprising a cathode (see para. 27 disclose an embodiment of the present invention provides a flexible touch control display screen 100, which comprises an OLED display layer 10 and a driving module 20, a surface of said OLED display layer is sequentially layer-stacked thereon with a cathode layer 12 connected with the driving module, and an encapsulation layer 14 covering said cathode layer 12, or see flexible touch control display screen 100 of fig. 1), 
comprising: 

during a touching and driving phase, supplying a touching and driving signal to the drive electrode (see para. 29 disclose In a display stage of the flexible touch control display screen 100, said driving module applies display driving voltage on the cathode layer 12 so as to accomplish a display function of the flexible touch control display screen 100 with said cathode layer 12; in a touch stage of the flexible touch control display screen 100, said driving module applies touch control voltage on the inductive electrode layer 121 so as to facilitate said inductive electrode layer 121 and the touch control driving electrode layer 141 on said encapsulation layer 14 being coupled with each other, thereby forming a mutual capacitance to accomplish a touch control function), and detecting a touch inductive signal of the inductive electrode (see para. 29 disclose In a display stage of the flexible touch control display screen  wherein, 
the cathode, i.e. cathode layer 12 of fig. 1, comprises a plurality of inductive electrodes, i.e. inductive electrode 121 of fig. 1, and a plurality of drive electrodes, i.e. touch control driving electrodes 141 of fig. 1, intersecting with the plurality of inductive electrodes, i.e. inductive electrode 121 of fig. 1 (see para. 28 disclose flexible touch control display screen 100 applies a dual-layer structure design for the inductive electrodes 121 and the touch control driving electrodes 141, or see para. 29 disclose in a touch stage of the flexible touch control display screen 100, said driving module applies touch control voltage on the inductive electrode layer 121 so as to facilitate said inductive electrode layer 121 and the touch control driving electrode layer 141 on said encapsulation layer 14 being coupled with each other, thereby forming a mutual capacitance to accomplish a touch control function, or see cathode layer 12 of fig. 1, or see inductive electrode 121 of fig. 1, or see touch control driving electrodes 141 of fig. 1); 
each of the inductive electrodes, i.e. inductive electrode 121 of fig. 1, comprises a plurality of inductive sub-electrodes, i.e. sub electrodes, connected 
each of the drive electrodes, i.e. touch control driving electrodes 141 of fig. 1, comprises a plurality of drive sub-electrodes, i.e. sub electrodes, connected in sequence, i.e. in regular arrangement (see para. 31 disclose touch control driving electrode layer 141 comprises a plurality of sub electrodes in regular arrangement, or see touch control driving electrodes 141 of fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any combination of embodiments of Ye in order to manufacture a flexible touch control display screen, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.
Regarding claim 19, Ye teaches A touch display device, comprising the touch display panel according to claim 1 (see para. 27).
Regarding claim 20, Ye teaches The touch display panel according to claim 1, wherein, each of the inductive sub-electrodes has a strip-shaped grid shape (see para. 31), and each of the drive sub-electrodes has a strip-shaped grid shape (see para. 31), .

Allowable Subject Matter
Claim(s) 3-9 and 12-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising an anode and an organic light emitting layer, wherein the organic light emitting layer covers the anode, and the cathode covers the organic light emitting layer, the organic light emitting layer comprises a plurality of contact holes, and the cathode is connected to the anode via the plurality of contact holes’ in combination with the remaining claimed limitations. As such, dependent claim 3 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 4-9 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 12, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein before performing laser radiation on the cathode, the method further comprises: forming an anode on a substrate; depositing an organic light emitting layer on the anode; performing a laser drilling on the organic light emitting layer to form a plurality of contact holes; depositing a cathode on the organic light emitting layer, and connecting the cathode to the anode at the contact holes’ in combination with the remaining claimed limitations. As such, dependent claim 12 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 13 and 16-17 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 14, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein performing the laser radiation on the cathode contained in the touch display panel to obtain the plurality of inductive electrodes and the plurality of drive electrodes, comprising: performing the laser radiation on the cathode, every two contact holes are made in a group in a connecting direction of the inductive sub-electrodes, and the laser radiation is performed at two positions of a all of the limitations of the base claim and any intervening claims. Regarding claim 15, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein performing the laser radiation on the cathode contained in the touch display panel to obtain the plurality of inductive electrodes and the plurality of drive electrodes, comprising: performing the laser radiation at one position of a cathode portion between each group of contact holes, every two contact holes are made in a group in a connecting direction of the drive sub-electrodes, and a cathode portion between two adjacent groups of contact holes is a drive sub-electrode’ in combination with the remaining claimed limitations. As such, dependent claim 15 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2019/0265827 A1) discloses a touch display panel that includes a cathode, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693